DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 02/25/2020.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 02/25/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/02/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed on 03/02/2020 is attached to this office action. 
Double Patenting
4.	Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 15/345,067. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,581,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose a method and system for managing a content delivery network (CDN). The method of claim 1 and the content delivery network of claim 11 . 
Likewise regarding dependent claims:
Claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 12-20 of U.S. Patent No. 10,581,903.

As indicated in the table below, these dependent claims of the instant application are anticipated by the corresponding claims of U.S. Patent No. 10,581,903, because the subject matter claimed in the following dependent claims of the instant application is fully disclosed and covered by the corresponding claims of US Patent No. 10,581,903.

Instant application. Application No. 16/800,807
U.S Patent No. 10,581,903
Claim 1
Claim 1 
Claim 2
Claim 2 
Claim 3
Claim 3 
Claim 4
Claim 4
Claim 5
Claim 5 
Claim 6
Claim 6
Claim 7
Claim 7 
Claim 8
Claim 8 
Claim 9
Claim 9 
Claim 10
Claim 10

Claim 1 1
Claim 12
Claim 12 
Claim 13
Claim 13 
Claim 14
Claim 14
Claim 15
Claim 15 
Claim 16
Claim 16
Claim 17
Claim 17 
Claim 18
Claim 18 
Claim 19
Claim 19 
Claim 20
Claim 20



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5. 	Claims 1-2, 4-5, 8-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. US 2014/0150095 A1 to Zhao, (hereinafter, “Zhao”), in view of US Pub. No. US 2017/0155732 A1 to Araujo, (hereinafter, “Araujo”), as disclosed in IDS on 03/02/2020.

As per claims 1 and 11, Zhao teaches a method and content delivery network, respectively, comprising: 
obtain an access log comprising uniform resource locator (URL) requests for content intended for the associated content server (Zhao, para. [0008], [0017] and [0022] disclose a rolling window counter, RWC (access log), tracks a number of total requests with URLs for web pages (content) received from the source IP address to the application server); 
scanning the access log to detect a plurality of entries in the access log indicating the proxy server receiving a first URL request of a group of related URL requests from a particular Internet Protocol (IP) address associated with a requesting device, the receiving of the first URL request of the group of related URL requests from the particular IP address occurring within a first timeframe (Zhao, para. [0046], [0047] and [0048] disclose determining from (scanning) a consecutive bad request counter CBRC (access log) tracking (detect) a number of consecutive bad (group of related) URL requests received from the source (particular) IP address determined for the -first time, the requests are related based upon their corresponding source IP address associated with the particular IPNode and each unique data element (e.g., IPNode) may, in turn, have one or more corresponding data elements, such as, counters and/or timers that are also associated with the identified IP address, also shown in figure 4); 
comparing the plurality of entries in the access log indicating the proxy server receiving the first URL request of the group of related URL requests from the particular IP address associated with a requesting device to a first threshold value (Zhao, para. [0049] discloses determining (comparing) if a request originating from an IP address associated with requesting client device IP address in the CBRC exceeds a predetermined threshold value); and 
storing the particular IP address in a listing of potential sources of denial of service (DOS) attacks on the associated content server when the plurality of entries in the access log indicating the proxy (Zhao, para. [0022] and [0049] disclose adding (store) the IP address to a blacklist of malicious IP addresses as a source of a DDoS attack on the application server where the IP address requests received by the MS server include a request originating from an IP address associated with the client device IP address exceeds a threshold value).

Zhao teaches all the limitations of claims 1 and 11 above, however fails to explicitly teach, but Araujo teaches:
a method for managing a content delivery network (CDN) (Araujo, para. [0008] discloses “a method of operating a stenography node of a content delivery network that caches content for delivery to end user devices is provided”); 
a content server through which content is available to a plurality of requesting devices(Araujo, para. [0049] discloses “The cache nodes cache content for delivery to end user devices 420-422, where the content may be originated at origin server 430”)
a proxy server in communication between the content server and the plurality of requesting devices (Araujo, para. [0064]-para.[0065] discloses a DNS or control node which acts as a proxy in communication with the origin (content) server and the requesting devices, also shown in Figure 4. ); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Araujo’s system and method for a content delivery network into Zhao’s system and method to detect and respond to distributed denial of service attacks, with a motivation to assist the administrator in discovering atypical activity in the network (Jaya, paragraph [0023]).

As per claims 2 and 12, the combination of Zhao and Araujo teach the method of claim 1 and the network of claim 11, respectively, further comprising:
 executing a remedial instruction in response to the storing of the particular IP address in the listing of potential sources of DOS attacks (Zhao, para. [0049] and [0065] disclose creating a signature for filtering traffic (executing a remedial instruction) when the malicious IP address as a source of a DDoS attack is added to the blacklist).

As per claims 4 and 14, the combination of Zhao and Araujo teach the method of claim 2 and the network of claim 12, respectively, further comprising:
comparing the plurality of entries in the access log indicating the proxy server receiving the first URL request of the group of related URL requests from the particular IP address associated with a requesting device to a second threshold value (Zhao, para. [0053] discloses determining the value of the CBRC is greater than or equal to a second threshold value), 
the second threshold value greater than the first threshold value (Zhao, para. [0053] discloses comparing the values of the discrete bad request counter, DBRC, and CBRC with one or more upper first or second threshold values (second value greater than the first value). In addition, Jaya, para. [0046] discloses “components of protection module 64 could cycle through the process list, compare the appropriate whitelist against software objects corresponding to current processes in memory, and terminate all processes (and sub-processes) that are not represented in the whitelist and that are not critical processes.”).

As per claims 5 and 15, the combination of Zhao and Araujo teach the method of claim 4 and the network of claim 14, respectively, wherein the remedial instruction comprises utilizing the proxy (Zhao, para. [0049] and [0069] disclose the MS server creates a filter to block source IPs from requests (access) to the application server and where the IP address remains on the blacklist for a period of time) 
when the plurality of entries in the access log indicating the proxy server receiving the first URL request of the group of related URL requests from the particular IP address associated with a requesting device is greater than the second threshold value (Zhao, para. [0053] discloses determining the value of the CBRC is greater than a second threshold value).

As per claims 8 and 18, the combination of Zhao and Araujo teach the method of claim 1 and the network of claim 11, respectively, wherein the particular URL request for content received at the proxy server comprises a URL request type indicating a type of content requested from the associated content server (Zhao, para. [0050] discloses the URL request received at the MS server comprises a response status code 415, unsupported medium, type (indicating type of content) requested from the application server, also shown in Table 1). 

As per claims 9 and 19, the combination of Zhao and Araujo teach the method of claim 8 and the network of claim 18, respectively, further comprising: 
adjusting the first threshold value based at least on the URL request type included in the URL request for content received at the proxy server (Zhao, para. [0053] discloses the MS server determines (adjusting) one or more of its threshold values of a status code (type) of a received response (URL request), also shown in Table 1). 

As per claims 10 and 20, the combination of Zhao and Araujo teach the method of claim 1 and the network of claim 11, respectively, further comprising:
 aggregating the plurality of entries in the access log indicating proxy server receiving the first URL request of a group of related URL requests from the particular IP address occurring within a second timeframe (Zhao, para. [0047] and [0050] disclose tracking a number of consecutive bad (group of related) URL requests received from the source IP address and incrementing the CBRC counter each time a particular request is received (aggregating the entries) and the client identifier remains on the blacklist for a period (second) of time).

6. 	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Zhao in view of Araujo, as disclosed above, in further view of US Pub. No. US 2013/0097708 A1 to JAYANTHI et al. (hereinafter "Jaya"), as disclosed in IDS on 03/02/2020.

As per claims 3 and 13, the combination of Zhao and Araujo teach the method of claim 2 and the network of claim 12, respectively, further comprising:
 a proxy server and a listing of particular IP addresses associated with a requesting device (Zhao, para. [0047] and [0048] disclose a proxy server and a CBRC comprising a list of IP addresses requested from a client device), 
The combination of Zhao and Araujo teach all the limitations of claims 3 and 13 above, however fail to explicitly teach, but Jaya teaches:

wherein the remedial instruction comprises transmitting a report to an administrator device associated with an administrator of the server (Jaya, para. [0047] discloses providing reports to a network administrator of the server, comprising the blacklist). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaya’s system and method for transitioning to a whitelist mode during a malware attack in a network environment into Araujo’s system and method for a content delivery network and Zhao’s system and method to detect and respond to distributed denial of service attacks, with a motivation to assist the administrator in discovering atypical activity in the network (Jaya, paragraph [0023]).

7. 	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Araujo, as disclosed above, and in further view of US Pub. No. US 2015/0288715 A1 to HOTCHKISS, (hereinafter "Hotch"), as disclosed in IDS on 03/02/2020.

As per claims 6 and 16, the combination of Zhao and Araujo teach the method of claim 5 and the network of claim 15, respectively, however fails to explicitly teach, but Hotch teaches:
comparing the particular IP address to a database of known IP addresses of previously received DOS attacks to determine if the IP address is included in the database of known IP addresses (Hotch, para. [0042] and [0055] disclose comparing the IP address to a stored list of IP addresses (database), where if a website has enough failed attempts in a predetermined , time period, the IP address is added to the blacklist (previously received DOS attack), and the server blocking the IP address to prevent a 1 DOS attack). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hotch’s system and method for protecting websites from botnet attacks into Araujo’s system and method for a content delivery (Hotch, para. [0008]).

As per claims 7 and 17, the combination of Zhao, Araujo and Hotch teach the method of claim 6 and the network of claim 16, respectively, further comprising:
 analyzing the first URL request of the group of related URL requests from the particular IP address associated with a requesting device to determine a pattern of DOS attack requests from the IP address (Zhao, para. [0056]-[0057] and [0069] disclose evaluating (analyzing) the header data of the response message to the URL request from the client device source IP address to determine if it matches an attack pattern), and 
storing the pattern of DOS attack requests from the IP address in the database of known IP addresses of previously received DOS attacks (Zhao, para. [0068] discloses storing the requests form the client device source IP address for pattern discovery in a data repository of patterns and the blacklist (known IP addresses of previously received DOS attacks)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8613089 B1 – Identifying a denial-of-service attack in a cloud-based proxy service.
US 20050125528 A1 – Regulating access and content distribution in a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 272-7961. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437          


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498